 Case 2:21-cv-00079-SPC-MRM Document 1 Filed 01/28/21 Page 1 of 7 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

                                                Case No.: 2:21-cv-00079
MICHELLE BARKER,
                                                COMPLAINT AND DEMAND FOR
                    Plaintiff,                  JURY TRIAL
v.
                                                    1. FDCPA, 15 U.S.C. §1692 et seq.
TRUEACCORD CORP.,                                   2. FCCPA, Fla. Stat. §559.55 et seq.

                    Defendant.




                  COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Michelle Barker (“Michelle”), by and through her attorneys, alleges the

following against Defendant TrueAccord Corp. (“TrueAccord”):

                                    INTRODUCTION

      1.      Count I of Michelle’s Complaint is based upon the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §1692 et seq., which prohibits debt collectors from

engaging in abusive, deceptive, and unfair practices in connection with the collection of

consumer debts.

      2.      Count II of Michelle’s Complaint is based upon the Florida Consumer

Collection Practices Act (“FCCPA”), Fla. Stat. §559.55 et seq. The FCCPA is a Florida

statute that regulates the collection of debts within the state by debt collectors and original

creditors.



                                            -1/7-            Barker, Michelle v. TrueAccord Corp.
                                                             Complaint and Demand for Jury Trial
 Case 2:21-cv-00079-SPC-MRM Document 1 Filed 01/28/21 Page 2 of 7 PageID 2




                               JURISDICTION AND VENUE

      3.         Jurisdiction of the court arises under 28 U.S.C. §§1331, 1367, and 15 U.S.C.

§1692k(d).

      4.         Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in that a substantial part

of the events or omissions giving rise to the claim occurred in this District.

      5.         TrueAccord transacts business here; therefore, personal jurisdiction is

established.

                                           PARTIES

      6.         Michelle is a natural person residing in Port Charlotte, Charlotte County, FL.

      7.         Michelle is a “consumer” as defined by 15 U.S.C. §1692a(3) and §559.55(8),

Fla. Stat.

         8.      TrueAccord is a “debt collector” as defined by 15 U.S.C. §1692a(6), and a

“consumer collection agency” as defined by §559.55(3), Fla. Stat.

         9.      TrueAccord is incorporated in Delaware and its principal place of business

is located at 16011 College Blvd, Suite 130, Lenexa, KS 66219, and can be served at its

registered agent Incorp Services, Inc. located at 534 S. Kansas Ave, Ste 1000, Topeka, KS

66603.

         10.     TrueAccord can be served on its Florida registered agent Incorp Services,

Inc., located at 17888 67th Ct. N, Loxahatchee, FL 33470.

      11.        TrueAccord acted through its agents, employees, officers, members,

directors,     heirs,   successors,   assigns,     principals,   trustees,    sureties,    subrogees,


                                                 -2/7-            Barker, Michelle v. TrueAccord Corp.
                                                                  Complaint and Demand for Jury Trial
 Case 2:21-cv-00079-SPC-MRM Document 1 Filed 01/28/21 Page 3 of 7 PageID 3




representatives, and insurers.

                                 FACTUAL ALLEGATIONS

          12.   Beginning in or around June 2020, TrueAccord began attempting to collect

a consumer debt owed by Michelle.

          13.   The debt arose out of a transaction in which the money, property, insurance,

or services which were the subject of the transaction were primarily for personal, family,

or household purposes.

          14.   On July 8, 2020, Michelle sent TrueAccord a certified letter requesting that

TrueAccord verify the debt it was attempting to collect.

          15.   TrueAccord received Michelle’s certified letter on July 20, 2020.

          16.   Thereafter, TrueAccord did not verify or otherwise respond to Michelle’s

letter.

          17.   Despite failing to verify the debt, TrueAccord continued to send debt

collection emails to Michelle.

          18.   On or about September 18, 2020, Michelle sent TrueAccord a second

certified letter informing TrueAccord that it had failed to verify the debt that it was

attempting to collect.

          19.   TrueAccord received Michelle’s second certified letter on September 25,

2020.

          20.   Despite having received two debt verification requests from Michelle,

TrueAccord continued regularly sending Michelle debt collection emails.

          21.   TrueAccord sent no less than ten (10) collection emails after Michelle’s
                                            -3/7-           Barker, Michelle v. TrueAccord Corp.
                                                            Complaint and Demand for Jury Trial
 Case 2:21-cv-00079-SPC-MRM Document 1 Filed 01/28/21 Page 4 of 7 PageID 4




second certified letter.

      22.      On or about October 6, 2020, TrueAccord sent Michelle an email threatening

litigation if she did not contact TrueAccord.

      23.      The email specifically stated in pertinent part: “At this time, no attorney has

personally reviewed the particular circumstances of your account. However, if you fail to

contact us about this account it will be returned to our client who then may forward it to a

local attorney for the purposes of filing suit.”

      24.      TrueAccord’s conduct was not only willful but was done with the intention

of deceiving, misleading, harassing, coercing, abusing, and oppressing Michelle into

paying a debt TrueAccord could not verify.

      25.      As a result of TrueAccord’s conduct, Michelle has sustained actual damages

including, but not limited to, stress, anxiety, embarrassment, anguish, and emotional and

mental pain.

      26.      Michelle was confused and obfuscated that TrueAccord continued to send

her collection emails when she had sent two letters, by certified mail, requesting that

TrueAccord verify the debt it was attempting to collect.

      27.      Michelle spent time, effort and money into trying to discover whether the

alleged debt was accurate and who was the current holder.

      28.      TrueAccord’s conduct has worried Michelle that a lawsuit may be filed, for

which she will be served by a colleague of her husband, causing her embarrassment and

humiliation.

      29.      Michelle spent time, effort and money into getting help into discovering
                                             -4/7-           Barker, Michelle v. TrueAccord Corp.
                                                             Complaint and Demand for Jury Trial
 Case 2:21-cv-00079-SPC-MRM Document 1 Filed 01/28/21 Page 5 of 7 PageID 5




whether TrueAccord’s emails were a scam or were from an actual debt collector.

                                           COUNT I

                      Violations of the FDCPA, 15 U.S.C. §1692 et seq.

       30.      Michelle incorporates the foregoing paragraphs as though the same were set

forth at length herein.

      31.       TrueAccord violated the FDCPA. TrueAccord’s violations include, but are

not limited to the following:

       a. TrueAccord violated the FDCPA by collecting or attempting to collect a

             consumer debt without complying with the provisions of 15 U.S.C. §§1692b to

             1692j;

       b. TrueAccord violated 15 U.S.C. §1692g(b) by failing to cease collection attempts

             of a disputed debt without first validating the debt;

       c. TrueAccord violated 15 U.S.C. §1692e(5) by threatening Michelle with

             litigation when TrueAccord did not intend to litigate;

       d. TrueAccord violated 15 U.S.C. §1692e(10) by using a threat of litigation to

             attempt to obtain information from Michelle.

       32.      TrueAccord’s acts, as described above, were done knowingly and willfully.

       33.      As a result of the foregoing violations of the FDCPA, TrueAccord is liable

to Michelle for declaratory judgment that TrueAccord’s conduct violated the FDCPA,

actual damages, statutory damages, and attorney’s fees and costs. 15 U.S.C. §1692k(a).




                                              -5/7-            Barker, Michelle v. TrueAccord Corp.
                                                               Complaint and Demand for Jury Trial
 Case 2:21-cv-00079-SPC-MRM Document 1 Filed 01/28/21 Page 6 of 7 PageID 6




                                           COUNT II

                    Violations of the FCCPA, §559.55 et seq., Fla. Stat.

       34.      Michelle incorporates the foregoing paragraphs as though the same were set

forth at length herein.

      35.       TrueAccord violated the FCCPA. TrueAccord’s violations include, but are

not limited to the following:

       a. TrueAccord violated §559.72(7) by willfully sending collection emails with the

             intent to abuse or harass Michelle;

       b. TrueAccord violated §559.72(9) by willfully sending collection emails knowing

             that the debt was not legitimate or knowing that TrueAccord did not have a right

             to send those emails.

      36.       As a result of TrueAccord’s violations of §559.72, Michelle is entitled to an

award of actual damages and statutory damages of one thousand dollars ($1,000.00), for

each and every violation, pursuant to §559.77(2), Fla. Stat. The Court may award additional

statutory damages by considering the nature of TrueAccord’s noncompliance with

§559.72, the frequency and persistence of the noncompliance, and the extent to which the

noncompliance was intentional. Section 559.77(2) expressly authorizes the Court to award

Michelle punitive damages.

                                       JURY DEMAND

      Pursuant to Federal Rule of Civil Procedure 38, Michelle Barker hereby demands a

trial by jury of all issues triable by jury.



                                               -6/7-         Barker, Michelle v. TrueAccord Corp.
                                                             Complaint and Demand for Jury Trial
 Case 2:21-cv-00079-SPC-MRM Document 1 Filed 01/28/21 Page 7 of 7 PageID 7




                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Michelle Barker respectfully requests judgment be entered

against Defendant TrueAccord Corp. for the following:

      A.      Declaratory judgment that TrueAccord violated the FDCPA and the FCCPA;

      B.      Actual, statutory and punitive damages against TrueAccord pursuant to 15

U.S.C. §1692k(a);

      C.      Actual, statutory and punitive damages against TrueAccord pursuant to

§559.77(2), Fla. Stat.;

      D.      Attorneys’ fees and court costs pursuant to 15 U.S.C. §1692k(a)(3), and

§559.77(2), Fla. Stat.;

      E.      Awarding Michelle any pre-judgment and post-judgment interest as may be

allowed under the law; and

      F.      Any other relief that this Court deems appropriate.

Respectfully submitted this 28th day of January 2021.

                                                  By: /s/ Santiago J Teran
                                                  Santiago J Teran
                                                  FL #1018985
                                                  Price Law Group, APC
                                                  1001 N Federal Hwy, Ste 349
                                                  Hallandale, FL 33009
                                                  C: (347) 946-7990
                                                  T: (818) 600-5586
                                                  F: (818) 600-5486
                                                  E: santiago@pricelawgroup.com
                                                  Attorneys for Plaintiff,
                                                  Michelle Barker




                                          -7/7-            Barker, Michelle v. TrueAccord Corp.
                                                           Complaint and Demand for Jury Trial
